       Case: 1:20-cv-00001-AET-RM Document #: 26 Filed: 01/25/21 Page 1 of 13




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                             DISTRICT OF THE VIRGIN ISLANDS
                                  DIVISION OF ST. CROIX

    JULIE A. BEBERMAN,

                       Petitioner,
                                                              Civ. No. 20-01
            v.
                                                              OPINION
    SECRETARY OF STATE MIKE
    POMPEO, in his official capacity,

                       Respondent.

THOMPSON, U.S.D.J. 1

                                         INTRODUCTION

          This matter comes before the Court upon the Motions for Summary Judgment filed by

Respondent Secretary of State Mike Pompeo, in his official capacity (“Respondent”) (ECF No.

12) and Petitioner Julie A. Beberman (“Petitioner”) (ECF No. 18). The Court has decided the

Motions based on the written submissions of the parties and without oral argument. For the

reasons stated herein, Respondent’s Motion for Summary Judgment (ECF No. 12) is granted, and

Petitioner’s Motion for Summary Judgment (ECF No. 18) is denied.

                                          BACKGROUND

I.        Factual Background

          Petitioner asks the Court to review two decisions issued by the Foreign Service




1
  The Honorable Anne E. Thompson, United States District Judge for the District of New Jersey,
sitting by designation.
                                            1
    Case: 1:20-cv-00001-AET-RM Document #: 26 Filed: 01/25/21 Page 2 of 13




Grievance Board (“FSGB” or the “Board”) arising from her past employment with the U.S.

Department of State (the “Department”). (See Pet. ¶¶ 34–35, ECF No. 1.) Petitioner was

employed by the Department as a Foreign Service member. (Resp’t’s Statement of Undisputed

Material Facts (“SUMF”) ¶ 1, ECF No. 14.) In 2016, Petitioner was denied tenure and notified

that she would be separated from the Foreign Service. (Id. ¶ 2.) At the time, Petitioner was

assigned to Embassy Malabo in Equatorial Guinea. (See Pet. ¶ 13.)

       Pursuant to Department regulations, Petitioner obtained temporary interim relief from

separation while the FSGB considered several pending grievance appeals related to her

employment and separation. (Resp’t’s SUMF ¶ 3.) Petitioner was ordered to return from

Embassy Malabo to Washington, D.C. to “engage in meaningful work in the Bureau of African

Affairs” until her interim relief status ended and her grievances were decided. (Id. ¶ 4.)

Notwithstanding her temporary interim relief status, Petitioner received a Separation Order on

March 31, 2016. (Pet’r’s SUMF ¶ 3, ECF No. 21.)

       Petitioner arrived in Washington on April 9, 2016. (Resp’t’s SUMF ¶ 6.) Pursuant to the

Department’s Standard Operating Procedure (“SOP”), Petitioner was not formally assigned to

Washington and was not eligible for “locality pay, per diem, or the home service transfer

allowance.” (SOP D-01 (Revised Mar. 2014) at 27, Resp’t’s Ex. 2, ECF No. 14-2.) 2 Petitioner’s

Career Development Officer (“CDO”) relayed this information to Petitioner. (Pet’r’s SUMF ¶ 5.)

Petitioner remained in Washington for months. (Id. ¶¶ 6–9.) Throughout, she voiced concerns

regarding the status of her position there. (Id. ¶¶ 10–15.)


2
  The page numbers to which the Court refers when citing all Exhibits are the page numbers from
the Record of Proceedings (“ROP”) submitted by Respondent. (ECF Nos. 14-1 through 14-16.)
The ROP constitutes the administrative record and includes all documents and submissions from
Petitioner’s agency-level grievance and her Grievance Appeal.
                                                2
      Case: 1:20-cv-00001-AET-RM Document #: 26 Filed: 01/25/21 Page 3 of 13




        In October 2016, the Department approved a revision to SOP D-01. (See SOP D-01

(Revised July/Aug. 2016) at 56, Resp’t’s Ex. 2.) The revision allowed employees on interim

relief to be officially assigned to Washington via a permanent change in station, and thus entitled

to locality pay and other benefits. (Resp’t’s SUMF ¶ 7.) In accordance with the revision, the

Department retroactively assigned Petitioner to Washington and paid her locality pay from April

2016 to November 2016. (Id. ¶ 8.)

II.     Procedural History

        A.     Administrative Proceedings

        On March 29, 2018, Petitioner filed a Department grievance arguing that she was entitled

to per diem from April 9 to November 1, 2016, the days she worked in Washington before her

assignment status was retroactively revised. (Agency-Level Grievance Submission at 10,

Resp’t’s Ex. 2.) The Department denied her grievance. (Agency-Level Decision at 68, Resp’t’s

Ex. 2.) Petitioner appealed to the FSGB (the “Grievance Appeal”). (Grievance Appeal

Submission at 4, Resp’t’s Ex. 2.) After the Department filed their response to her Grievance

Appeal, Petitioner sought discovery. (Req. to Conduct Disc. at 88, Resp’t’s Ex. 7, ECF No. 14-

7.) The FSGB denied Petitioner’s discovery request (“Discovery Order”). (Disc. Order at 107,

Resp’t’s Ex. 10, ECF No 14-10.) About two months later, the FSGB denied Petitioner’s

Grievance Appeal (“Final Decision”). (Final Decision at 233, Resp’t’s Ex. 16, ECF No. 14-16.)

        B.     Present Action

        On January 2, 2020, Petitioner filed a Petition for Review in this Court seeking review of

the FSGB’s decisions, pursuant to 22 U.S.C. § 4140. (ECF No. 1.) Petitioner requests that the

Court reverse the FSGB’s Discovery Order and remand to allow her to conduct discovery. (Pet.

at 4.) Alternatively, she requests that the Court reverse the FSGB’s Final Decision and find that
                                                 3
    Case: 1:20-cv-00001-AET-RM Document #: 26 Filed: 01/25/21 Page 4 of 13




she is entitled to per diem. (Id.) On May 21, 2020, Respondent moved for summary judgment.

(ECF No. 12.) Two months later, Petitioner filed a Cross-Motion for Summary Judgment (ECF

No. 18) and an Opposition to Respondent’s Motion for Summary Judgment (ECF No. 20).

Respondent filed a Reply. (ECF No. 24.) Respondent’s and Petitioner’s Motions for Summary

Judgment are presently before the Court.

                                      LEGAL STANDARD

       Summary judgment shall be granted if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A dispute is “genuine” if it

could lead a “reasonable jury [to] return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). “Only disputes over facts that might affect the outcome of

the suit under the governing law will properly preclude the entry of summary judgment.” Id.

When deciding the existence of a genuine dispute of material fact, the Court must determine

“whether the evidence presents a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter of law.” Id. at 251–52.

       At the summary judgment stage, a district court considers the facts drawn from materials

in the record, “including depositions, documents, electronically stored information, affidavits or

declarations, stipulations . . . admissions, interrogatory answers, or other materials.” Fed. R. Civ.

P. 56(c)(1)(A). “[I]nferences, doubts, and issues of credibility should be resolved against the

moving party.” Meyer v. Riegel Prods. Corp., 720 F.2d 303, 307 n.2 (3d Cir. 1983). Summary

judgment should be granted if the evidence available would not support a jury verdict in favor of

the nonmoving party. Anderson, 477 U.S. at 248–49. Similarly, the Court must grant summary

judgment against any party “who fails to make a showing sufficient to establish the existence of
                                                  4
     Case: 1:20-cv-00001-AET-RM Document #: 26 Filed: 01/25/21 Page 5 of 13




an element essential to that party’s case, and on which that party will bear the burden of proof at

trial.” Celotex, 477 U.S. at 322.

                                          DISCUSSION

I.     Judicial Review of FSGB Decisions

       District courts review final actions of the FSGB according to the standards set forth in the

Administrative Procedure Act (“APA”). 22 U.S.C. § 4140(a). The APA commands the reviewing

court to “hold unlawful and set aside agency action, findings, and conclusions found to be . . .

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. §

706(2)(A). When reviewing agency action under the arbitrary and capricious standard, “a court is

not to substitute its judgment for that of the agency.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v.

State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)). “Nevertheless, the agency must reach

its decision by examin[ing] the relevant data, and it must articulate a satisfactory explanation for

its action including a rational connection between the facts found and the choice made.” CBS

Corp. v. FCC, 663 F.3d 122, 137 (3d Cir. 2011) (quoting State Farm, 463 U.S. at 43) (internal

quotations omitted). The reviewing court should “uphold a decision of less than ideal clarity if

the agency’s path may reasonably be discerned.” State Farm, 463 U.S. at 43 (citations omitted).

       When reviewing an agency’s interpretation of a statute, the reviewing court must

determine first whether the statute is clear and second whether the agency’s interpretation of an

unclear statute is reasonable. Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837,

842–44 (1984). However, a court defers to the agency’s interpretation of its own regulations

unless that interpretation is “plainly erroneous or inconsistent with the regulation.” N.J. Env’t

Fed’n v. U.S. Nuclear Regul. Comm’n, 645 F.3d 220, 228 (3d Cir. 2011) (citation omitted).



                                                 5
      Case: 1:20-cv-00001-AET-RM Document #: 26 Filed: 01/25/21 Page 6 of 13




II.     The FSGB’s Discovery Order

        Petitioner requests that the Court reverse the FSGB’s Discovery Order and remand to

allow her to conduct discovery. (Pet. at 4.) The Board found that Petitioner failed to show good

cause to support her request because (1) she did not provide “any regulatory or statutory basis to

support her claim of entitlement to take discovery at this point in the proceeding” (Disc. Order at

105), and (2) she did not establish that the subject matter of the proposed discovery was relevant

to her grievance (id. at 105–07). Petitioner challenges the Discovery Order as “arbitrary and

capricious, an abuse of discretion, and not in accordance with law.” (Pet. ¶¶ 34, 36.) Respondent

argues that the Discovery Order is “lawful, well-reasoned and supported by the Administrative

Record.” (Resp’t’s Br. at 5, ECF No. 13.)

        Agency decisions regarding discovery are subject to judicial review. Hi-Tech Furnace

Sys., Inc. v. FCC, 224 F.3d 781, 788 (D.C. Cir. 2000). Although there is limited case law on the

subject, the United States Court of Appeals for the D.C. Circuit has held that agency discovery

decisions are entitled to “extreme deference,” Port Auth. of N.Y. and N.J. v. Dep’t of Transp.,

479 F.3d 21, 37 (D.C. Cir. 2007) (citation omitted), and, if reasonable, should not be disturbed

“barring the most extraordinary circumstances,” Trailways Lines, Inc. v. Interstate Com.

Comm’n, 766 F.2d 1537, 1546 (D.C. Cir. 1985).

        Here, the FSGB’s decision to deny discovery withstands scrutiny under either the

“extreme deference” standard applied by the D.C. Circuit or the “arbitrary and capricious”

standard outlined by the APA. The Board reasoned that the FSGB’s Policies and Procedures

(“P&P”) allowed parties to conduct discovery at the outset of a grievance appeal. (Disc. Order at




                                                 6
    Case: 1:20-cv-00001-AET-RM Document #: 26 Filed: 01/25/21 Page 7 of 13




105.) 3 Petitioner, however, requested discovery only after the Department submitted its response

to her Grievance Appeal. (Id. at 102.) An examination of the Record of Proceedings (“ROP”)

reveals no authority suggesting that Petitioner was entitled to discovery before submitting her

rebuttal. 4 Accordingly, the Board’s conclusion that Petitioner failed to provide any statutory or

regulatory basis to support her request was not arbitrary and capricious, an abuse of discretion, or

contrary to law.

       The FSGB’s finding that the information sought by Petitioner was not relevant to her

grievance also withstands judicial scrutiny. Petitioner requested discovery about the period of

time that Foreign Service members on interim relief work in Washington. (Id. at 104.) The FSGB

concluded that this information was not relevant to her claim of entitlement to per diem, because

her grievance depended on whether she should have been assigned to Washington on temporary

duty (“TDY”) after she was scheduled for separation. (Id. at 106.) The length of time other

employees on interim relief spent in Washington, the Board explained, had no bearing on

whether Petitioner herself should have been on TDY. (Id.)

       The FSGB’s decision “articulates a satisfactory explanation for its action including a

rational connection between the facts found and the choice made.” See CBS Corp., 663 F.3d at

137. According to Department regulations, the length of a Foreign Service member’s assignment


3
 It appears that the FSGB’s Policies and Procedures (“P&P”) have been revised as recently as
January 16, 2020. See FSGB P&P (2020), https://www.fsgb.gov/fsgb_public?id=policies_
procedures. The Court relies on the language of the P&P provided by the parties at the time of
Petitioner’s Grievance Appeal.
4
  In her Request for Discovery, Petitioner cited a P&P provision that allows a grievant to take
additional discovery “where the agency has not earlier reached a final decision in the agency-
level grievance.” (Req. to Conduct Disc. at 88, Resp’t’s Ex. 7, ECF No. 14-7.) Petitioner asked
that the Board “exercis[e] its discretion” to authorize her additional discovery. (Reply to Dep’t’s
Opp’n to Req. to Conduct Disc. at 95–96, Resp’t’s Ex. 9, ECF No. 14-9.)
                                                  7
       Case: 1:20-cv-00001-AET-RM Document #: 26 Filed: 01/25/21 Page 8 of 13




is a factor to consider when determining whether a member is on TDY or permanent assignment.

See 14 Foreign Affairs Manual (“FAM”) 575.2 (2018). However, Petitioner did not seek

information that may have impacted whether she should have been on TDY, such as

correspondence between supervisors about the length of her post. Rather, she requested only

general information about the length of time that other Foreign Service members work in

Washington while on interim relief. (Disc. Order at 104.) The Board’s conclusion that

Petitioner’s request was not relevant to her Grievance Appeal does not “run counter” to the

evidence presented. See State Farm, 463 U.S. at 43. Thus, the FSGB’s action was not arbitrary

and capricious, an abuse of discretion, or contrary to law. Summary judgment in favor of

Respondent is therefore appropriate on this issue.

III.     The FSGB’s Final Decision

         Petitioner also requests that the Court reverse the FSGB’s Final Decision holding that she

was not on TDY and was not entitled to per diem. (Pet’r’s Br. at 9–18, ECF No. 19.) 5 Petitioner

challenges the Final Decision as “arbitrary and capricious, an abuse of discretion, and not in

accordance with law.” (Pet. ¶¶ 35–36.) Specifically, Petitioner argues that (1) the Board erred

when it held that an employee “might be on neither a [temporary] detail nor a permanent

assignment,” (see Pet’r’s Br. at 6), and (2) the Board erred in its factual determination that she

was not, in effect, on TDY (see id. at 9–18). Petitioner asks that the Court (1) “hold that Foreign

Service members are assigned a duty station through the course of their employment, whether as



5
 Under Department regulations, “[p]er diem is payable only when an employee is away from his
or her permanent duty station.” 14 Foreign Service Manual (“FAM”) 574.1 (2018). Because
TDY is one example of being “away from his or her permanent duty station,” per diem is
available when an employee is on TDY. See 14 FAM 575 (2018). Thus, the issue of whether
Petitioner was on TDY is essential to the question of whether she is entitled to per diem.
                                                8
    Case: 1:20-cv-00001-AET-RM Document #: 26 Filed: 01/25/21 Page 9 of 13




a permanent assignment or a temporary detail,” (2) make a factual finding that she was on TDY

when she was directed to work in Washington, and (3) award her per diem. (Id. at 19.) 6

Respondent argues that summary judgment in favor of Respondent is appropriate because the

FSGB’s Final Decision satisfies the applicable APA standard of review. (See Resp’t’s Br. at 7–

8.) The Court agrees with Respondent and affirms the FSGB. Each of the Board’s findings and

conclusions is addressed in turn below.

       A.      Termination of Petitioner’s Assignment at Embassy Malabo

       The FSGB held that Petitioner was precluded from relitigating whether her Embassy

Malabo assignment continued when the Department directed her to work in Washington. (Final

Decision at 226–27.) The Board applied the test for administrative collateral estoppel and

determined that the doctrine precluded further litigation on the issue. (Id.) The FSGB’s

conclusion was not arbitrary and capricious, an abuse of discretion, or contrary to law. The

Board applied the appropriate four-part test and explained why Petitioner met each part, pointing

to several court cases and agency appeals in which Petitioner admitted, and the presiding body

agreed, that her “assignment in Africa was broken and she was returned to Washington on

‘Separation Orders’ with no assignment.” (Id. at 225.)

       Separately, the FSGB concluded on the merits that Petitioner was not assigned when she

returned to Washington because her assignment to Embassy Malabo had been terminated. (Id. at

227.) This conclusion also was not arbitrary and capricious, an abuse of discretion, or contrary to



6
  In her Petition for Review, Petitioner asks that the Court reverse the FSGB’s Final Decision,
find that she was on TDY, and grant her per diem. (Pet. at 4, ECF No. 1.) In her Motion for
Summary Judgment, Petitioner also asks that the Court “hold that Foreign Service members are
assigned a duty station through the course of their employment, whether as a permanent
assignment or a temporary detail.” (Pet’r’s Br. at 6, ECF No. 19.)
                                                  9
    Case: 1:20-cv-00001-AET-RM Document #: 26 Filed: 01/25/21 Page 10 of 13




law. The Board stated that when Petitioner left Embassy Malabo, she was due to be separated

from the Foreign Service. (Id.) The Board explained that Petitioner could not perform her

Embassy Malabo duties while in Washington, and noted that the Embassy had taken steps to fill

her position prior to her departure. (Id.) This explanation articulates a rational connection

between the facts found and the Board’s conclusion. See CBS Corp., 633 F.3d at 137.

        B.      Interpretation of 14 FAM 575.1(a)

        Petitioner asks the Court to revisit the FSGB’s interpretation of 14 FAM 575.1(a) and

“hold that Foreign Services members are assigned a duty station through the course of their

employment, whether as a permanent assignment or a temporary detail.” (Pet’r’s Br. at 19.) 14

FAM 575.1(a) defines TDY as

        a period of consultation, orientation, training, promotion panel service, other
        temporary detail, or any combination thereof, authorized in a travel order and
        performed while detailed to a location rather than assigned there.

14 FAM 575.1(a) (2018). In her Grievance Appeal, Petitioner argued that she must be

categorized as either on permanent assignment or on “temporary detail,” and thus within the

definition of TDY. (See Final Decision at 228.) The Board rejected her argument, finding that “it

has been decided repeatedly that at least another alternative status existed . . . a return to

Washington, D.C. on ‘Separation Orders.’” (Id.) The Board stated that the 14 FAM 575.1(a)

although “inelegant[]” in its phrasing, does not preclude “[t]he reality that an employee might be

on neither a detail nor a permanent assignment.” (Id. at n.19.)

        An agency’s interpretation of its own regulations is afforded deference unless that

interpretation is “plainly erroneous or inconsistent with the regulation.” N.J. Env’t Fed’n, 645

F.3d at 228. Nothing in the Board’s interpretation of the regulation meets that threshold. See id.

Rather, the Board’s interpretation is rational, accordant with the plain language of the provision,
                                                  10
    Case: 1:20-cv-00001-AET-RM Document #: 26 Filed: 01/25/21 Page 11 of 13




and consistent with past FSGB decisions. Thus, the Court defers to the Board’s interpretation of

14 FAM 575.1(a) and declines to hold that a Foreign Service member must be either on a

temporary detail or a permanent assignment.

       C.      Petitioner’s TDY Status

       Petitioner also challenges the FSGB’s factual finding that she was not on TDY. (Pet’r’s

Br. at 9–18.) She urges the Court to consider the nature and character of her duties and hold that

she was, in effect, on TDY. (Id.) The FSGB found that Petitioner was not on TDY because she

presented “no evidence,” such as “any notice or a travel order,” to support her claim that she was

detailed to Washington temporarily. (Final Decision at 229.) Rather, the Board found that the

record showed that Petitioner returned to Washington on Separation Orders. (Id.)

       The FSGB’s conclusion withstands judicial review. The Court notes that it is not

empowered to make findings of fact and its review is limited to the ROP. See Camp v. Pitts, 411

U.S. 138, 142 (1973). A close analysis of the ROP does not yield any evidence showing that

Petitioner was temporarily detailed to Washington. Rather, the ROP contains “substantial

evidence” demonstrating that Petitioner was in Washington on Separation Orders with no

assignment. See Courson v. Bert Bell NFL Player Ret. Plan, 214 F.3d 136, 142 (3d Cir. 2000)

(“[a] decision is supported by substantial evidence if there is sufficient evidence for a reasonable

person to agree with the decision”). Here, such substantial evidence includes Petitioner’s

Separation Order itself (Separation Order at 17–19, Resp’t’s Ex. 2), her CDO’s statement that

she was not assigned to Washington (Pet’r’s SUMF ¶ 5), and SOP D-01, which specified that

employees on interim relief would not receive “any of the benefits or allowances associated with

either [TDY] or a permanent assignment” (SOP D-01 (Revised Mar. 2014) at 27). The Board’s

conclusion, therefore, was not arbitrary and capricious, an abuse of discretion, or contrary to law.
                                                 11
    Case: 1:20-cv-00001-AET-RM Document #: 26 Filed: 01/25/21 Page 12 of 13




       D.      Petitioner’s Entitlement to Per Diem

       The FSGB found that Petitioner provided no applicable regulatory authority to support

her position that she was entitled to per diem. (Final Decision at 230.) In her Grievance Appeal,

Petitioner cited 14 FAM 571.2(b) and 14 FAM 511.1-1 as the regulatory bases for her claim to

per diem. (See Grievance Appeal Submission at 5–3.) 14 FAM 571.2(b) (2018) provides that

“[p]er diem in lieu of subsistence is payable when a traveler is away from a post on official

business.” The Board found that 14 FAM 571.2(b) did not apply to Petitioner because she was

not away from Embassy Malabo and was not “expecting to return there or to any other

permanent assignment.” (Final Decision at 230.) 14 FAM 511.1-1 (2012) provides for travel and

related expenses incurred for “proceeding to and returning from assigned posts of duty.” The

Board found that 14 FAM 511.1-1 did not apply to Petitioner because she offered “no evidence

that she was returning from and proceeding to posts of duty. She was leaving one assignment

and proceeding to no assignment.” (Final Decision at 230.)

       The FSGB’s explanation regarding the applicability of these provisions evinces “a

rational connection between the facts found and the choice made.” CBS Corp., 663 F.3d at 137.

The Board considered Petitioner’s arguments, applied the facts to the cited regulations, and

provided a reasoned explanation regarding its assessment that the cited provisions did not apply.

(See Final Decision at 230–01.) Therefore, the Board’s finding that Petitioner was not entitled to

per diem was not arbitrary and capricious, an abuse of discretion, or contrary to law.

       E.      Validity of SOP D-01

       Finally, the FSGB found that administrative collateral estoppel prevented Petitioner from

relitigating whether SOP D-01 was a valid expression of the Secretary of State’s power. (Id. at

232.) Petitioner argued in her Grievance Appeal, and raises the argument again in her Motion for
                                                12
    Case: 1:20-cv-00001-AET-RM Document #: 26 Filed: 01/25/21 Page 13 of 13




Summary Judgment, that SOP D-01 is invalid because it conflicts with a federal statute. (See

Grievance Appeal Submission at 7–8; Pet’r’s Br. at 12.)

       The Board’s conclusion that Petitioner was estopped from reasserting this argument was

not arbitrary and capricious, an abuse of discretion, or contrary to law. The Board cited

numerous previous orders in which it held that SOP D-01 was a lawful exercise of power and an

appropriate use of the Secretary of State’s discretionary authority. (See Final Decision at 231.)

The FSGB applied the appropriate four-part test for administrative collateral estoppel and

concluded that the doctrine applied. (See id. at 232–33.) Although the Board’s analysis does not

examine each of the four elements in detail, “the agency’s path may be reasonably discerned,”

see State Farm, 463 U.S. at 43. Therefore, the Court will uphold the Board’s conclusion.

       In the final analysis, the Court concludes that the FSGB did not act arbitrarily and

capriciously, did not abuse its discretion, and did not act contrary to law. Therefore, the Court

finds that summary judgment in favor of Respondent is warranted.

                                         CONCLUSION

       For the foregoing reasons, Respondent’s Motion for Summary Judgment (ECF No. 12) is

granted, and Petitioner’s Motion for Summary Judgment (ECF No. 18) is denied. The FSGB’s

Final Decision is affirmed. An appropriate Order will follow.




Date: January 22, 2020                                        /s/ Anne E. Thompson
                                                              ANNE E. THOMPSON, U.S.D.J.




                                                 13
